 

 

 

 

63 i"‘:
§ §§
Fi|l in this information to identify your case: g §
°° a
newton Diome_ leeway /: trw/mann ":6' 13
FirstName Midd|e Name La$l Name n v
3‘\`
Debtorz § '-*
lspouse, irming) mm mma nude usm Lw blame n §
. . ' r-o
Unitod States Bankruptcy Court for the: lam Dlstl’lct of _Ml'uq §
Casemm'rber
lti Known]

 

` \Cq f \ji\ Z% Ecneck inns is an

amended filing

Ofliciai Fon'n 103A

Appltcation for lnclividuals to Pay the Filing Fee in_'lnsta`llments tens

Be as complete and accurate as possible. lf two married people are filing tolether, both are equally responsible for supplying correct
lnformation.

Specli‘y Vour Proposecl Payment Tirnetablo

1. Which chapter of the Bankruptcy Code Cl Chapter 7
are you choosing to tile under? a Chapter 11

{3' Chapter ‘l`2
w Chapter 13
2. You may apply to pay the filing fee in up to
' four installments. Fiii in the amounts you

propose to pay and the dates you plan to
pay them. Be sure atl dates are business

You propose to pay...

dayo. Then add the payments you propose $ "' Q :2 ; ml \;j\\;tt:i::_‘€ flan Of the
to pay.
Clonoroeforemisclafe ........ um i omer
You must propose to pay the entire fee no
later than 120 days after you tile this g ;
bankruptcy case. lf the court approves your $ ‘ 0 On or before this date ‘ “
applicatlon, the court will set your final MM " DD " ' ' '
payment t'm°t‘ab'°' $ 33 §§ § On or before this date ........... …i
. 1 - 30‘&@[§
+ $_ML On or before this date ........... MM f no HWW
___ *"l

 

Total $ 3 lQ 4 OQ 4 Your total must equal the entire fee for the chapter you checked in line 1. `

By signing here. you state that you are unable to pay the full filing fee at once, that you want to pay the fee in installments. and that you
understand that:

§ You must pay your entira'flling fee before'you maka'any more pa'yrnante` or transfer anymore propeTty to an attorney, bankruptcy petition
preparer, or anyone else for services in connection with your bankruptcy oase.

l You must pay the entire fee no later than 120 days after you first tile for bankruptcy. unless the court later extends your deadline ¥cur
debts will not be discharged until your entire fee is paid.

l

liyou do not make any payment when it is due, your bankruptcy case may be dismissedl and your rights irl other bankruptcy proceedings
may be affected

' luggle :@Zm i;& x

 

~SignetureofDebtorrl SigrtactureofpebLorE "¥ourattorney‘suamemd'signawm,i!youusedone
Data L{‘ 1919ng Date Date
MM!DDIYYVY MMlDD/YYYY MM)'DD.‘Y‘(YY

'W¢*#'F°'m`t€%me"19-41`2`§313£» DOeia"¥=='lnén` balfldeno¢’erlatitlaate"t§t?ee€az "F'>'g. 10¥1`""`

